Citation Nr: 1544556	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  He died in 2009, and the appellant is the surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional evidence may be outstanding. Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's cancer prior to his death.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  



If any identified records are not obtainable (or none exist), the appellant and her representative should be notified and the record clearly documented.

2.  After additional records have been associated with the electronic file, examine the record and consider whether an opinion as to cause of death should be obtained from an appropriately qualified VA physician. 

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought in connection with the claim remains denied, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




